DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 11, the phrase “Device” in line 1 should be amended to “A device”, to correct the grammar error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite a limitation “material located between” which introduced ambiguity. It is unclear if the material refers to the “material that is solidifiable” recited beforehand, or a new material which may not be solidifiable. For continuing examination purpose, this limitation has been construed as "the material located between”. Claims 2-18 depend on claim 1, and they have inherited the same deficiency and therefore are rejected for the same reason.
building material with such an absorption property”.
Claim 10 recites a limitation “the desired shape” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "a desired shape”. 
Claim 17 recites a limitation “the desired shape” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "a desired shape”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN (US 2017/0197361 A1, hereinafter as “STADLMANN”) in view of NICHOLSON (US 2015/0344618 A1, hereinafter as “NICHOLSON”). 
Regarding claim 1, STADLMANN teaches:
A process for the lithography-based generative production of three-dimensional shaped bodies ([0002]), 
wherein material (mass 2 in FIG.s 2 and 3,  and [0080])  that is solidifiable by exposure to electromagnetic radiation is present on a material support (trough 9 in FIG.s 2 and 3, and [0080]) that is permeable in at least a region thereof (FIG.s 2 and 3 and [0009]: “ for the trough to have bottom, which is permeable for the radiation of the radiation source, in particular a light-permeable or transparent bottom, for the mass to be arranged or to be capable of being arranged in the trough, for the base body, which is held or arranged in the holding device, to be immersed into the mass from the top or is attached to the mass for forming one or a plurality of dimensionally stable objects, for the radiation source(s) to be arranged below the trough and to be directed through the bottom of the trough in the direction of the base body …. for the mass, which is provided between the bottom of the trough and the base body for forming one or a plurality of dimensionally stable objects, to be capable of being solidified or is solidified by selective section by section radiation by means of the radiation source(s)”), a building platform (base body 6 in FIG.s 1 and 3, and [0069]) is positioned at a distance from the material support, the material located between the building platform and the material support is heated and in the heated state is location-selectively irradiated by a first radiation source and solidified (FIG.s 2 and 3 and [0009]: “for the base body, which is held or arranged in the holding device, to be immersed into the mass from the top or is attached to the mass for forming one or a plurality of dimensionally stable objects, for the radiation source(s) to be arranged below the trough and to be directed through the bottom of the trough in the direction of the base body, or for the radiation of the radiation source(s) to be directed in the direction of the base body from below the trough and through the bottom of the trough, and/or for the mass, which is provided between the bottom of the trough and the base body for forming one or a plurality of dimensionally stable objects, to be capable of being solidified or is solidified by selective section by section radiation by means of the radiation source(s)”. STADLMANN also teaches in FIG.s 3 and [0089[ that the first radiation source is “radiation source 4”. STADLMANN also teaches in [0125] that the first radiation source is “UV radiation”), 
wherein the electromagnetic radiation is introduced into the material from below through the material support that is permeable in at least a region thereof to radiation from the first radiation source (see [0009] as recited above), characterized in that the heating of the material is performed by irradiating one or more components of the system with electromagnetic radiation of a second radiation source ([0055]: “provision can be made in all embodiments for a heatable or heated installation space. If applicable, the interior of the housing, the mass, the base body, the inner space of the second housing part and further components of the system can be capable of being heated or can be heated in all embodiments. For example, radiators, in particular radiant heaters, IR radiators or inductive heating devices, etc., can in particular be provided as heating device. If applicable, the base body can also be heated or can be capable of being heated. If applicable, these radiators in the interior of the housing are directed to the mass and in particular onto the mass from below. …. By heating the mass, in particular the consistency thereof, for example the viscosity thereof, can be changed in order to optimize the construction process of the object. The tendency of the mass to adhere to the trough can in particular also be optimized”. STADLMANN teaches to heat the material by irradiating “components of the system” with a IR radiator/(second radiation source)). 
STADLMANN teach all the limitations but STADLMANN does not explicitly teach to irradiate the trough/(material support) to heat the material within. Specifically,  STADLMANN does not teach that the heating of the material is performed by irradiating the material support with electromagnetic radiation of a second radiation source, wherein the material support is substantially impermeable for the radiation of the second radiation source.

the heating of the material (contents in the vessel) is performed by irradiating the material support (the vessel) with electromagnetic radiation of a second radiation source ([0037]: “the heating of the vessel and/or its contents may be performed by conductive heating, convective heating, radiative heating, or a combination thereof. With respect to radiative heating, the vessel … may be heated with, for example, microwave radiation and/or infrared radiation”. This teaches to heat the contents in the vessel by irradiating the vessel with infrared radiation/(second radiation source)),
wherein the material support is substantially impermeable for the radiation of the second radiation source (as recited above, the vessel is heated by the radiation of the infrared light, i.e., the vessel is substantially impermeable for the infrared light).
NICHOLSON’s teaching of heating the contents inside a vessel by heating the vessel using infrared light, can be incorporated into STADLMANN, to heat the mass inside the trough by heating the trough using infrared light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN based on the teaching of NICHOLSON, to make the process wherein the heating of the material is performed by irradiating the material support with electromagnetic radiation of a second radiation source, wherein the material support is substantially impermeable for the radiation of the second radiation source. One of ordinary skill in the art would have been motivated to do this modification since it can help heat the material to the optimal temperature, as NICHOLSON teaches in [0037]. 

Regarding claim 2, STADLMANN-NICHOLSON teach all the limitations of claim 1.
STADLMANN further teaches:
the radiation of the first radiation source comprises a first wavelength range ([0125]: STADLMANN teaches the first radiation source is “UV radiation” which comprises a UV radiation range)
NICHOLSON further teaches:
the radiation of the second radiation source comprises a second wavelength range ([0037]: NICHOLSON teaches the second radiation source is “infrared radiation” which comprises infrared wavelength range, which is different than UV radiation range).
and the radiation of the second radiation source is in the infrared spectrum (as recited above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified STADLMANN based on the teaching of NICHOLSON, to make the process the radiation of the second radiation source comprises a second wavelength range, which is different from the first wavelength range and in particular does not overlap with the same, and the radiation of the second radiation source is in the infrared spectrum. One of ordinary skill in the art would have been motivated to do this modification since it can help heat the material, without curing the material, to the optimal temperature, as NICHOLSON teaches in [0037]. 
STADLMANN-NICHOLSON teach all the limitations except the radiation of the first radiation source is in the wavelength range of 200-900nm. STADLMANN teaches the first radiation source is UV radiation without explicitly teaching it is in the wavelength range of 200-900nm. However, Examiner takes Official Notice that a UV radiation source is in the wavelength range of 200-900nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified STADLMANN-

Regarding claim 3, STADLMANN-NICHOLSON teach all the limitations of claim 1.
STADLMANN further teaches:
the radiation of the second radiation source is applied to the material support from the direction of the first radiation (STADLMANN teaches, in claim 40 of the disclosure, that “the one or more light sources is arranged below the trough, and is directed through the bottom of the trough in a direction of the base body”. Since STADLMANN-NICHOLSON teach a first radiation source and a second radiation source, based on STADLMANN’s teaching in claim 40, there are many light sources arranged below the trough therefore one of the light sources can be the second radiation source, whose radiation is applied from the direction of other light sources/(the first radiation)).

Regarding claim 4, STADLMANN-NICHOLSON teach all the limitations of claim 1.
STADLMANN further teaches:
the radiation of the second radiation source is directed to the region of the material support that is transparent to the radiation of the first radiation source STADLMANN teaches, in claim 40 of the disclosure, that “the one or more light sources is arranged below the trough, and is directed through the bottom of the trough in a direction of the base body”. Since STADLMANN-NICHOLSON teach a first radiation source and a second radiation source, based on STADLMANN’s teaching in claim 40, there are many light sources arranged below the trough therefore one of the light sources can be the second radiation source, whose radiation is applied from the direction of other light sources/(the first radiation). .

Regarding claim 10, STADLMANN-NICHOLSON teach all the limitations of claim 1.
STADLMANN further teaches:
the shaped body is built up in layers, wherein successively shaped body layers are formed one above the other ([0011]: “the holding device to be capable of being brought from a first position into a second position by activating the moving device, and for the holding device to be capable of being brought into N intermediation positions, which are located between the first position and the second position, by activating the moving device, so that the formed object comprises a plurality of layers, which are connected to one another, in particular N+2 layers, which are connected to one another”), each by forming a material layer of predetermined thickness on the material support ([0010]: “the holding device to be capable of being brought from a first position into a second position by activating the moving device, wherein the distance of the holding device covered thereby corresponds approximately to the height of the object constructed in response to this movement”) and by lowering a building platform or the shaped body that has at least partially been formed on the building platform into the material layer so that a layer of the material to be solidified is formed between the building platform or the shaped body and the material support, which is solidified by irradiation to form a desired shape of the shaped body layer ([0009]: “for the base body, which is held or arranged in the holding device, to be immersed into the mass from the top or is attached to the mass for forming one or a plurality of dimensionally stable objects, for the radiation source(s) to be arranged below the trough and to be directed through the bottom of the trough in the direction of the base body, or for the radiation of the radiation source(s) to be directed in the direction of the base body from below the trough and through the bottom of the trough, and/or for the mass, which is provided between the bottom of the trough and the base body for forming one or a plurality of dimensionally stable objects, to be capable of being solidified or is solidified by selective section by section radiation by means of the radiation source(s)”).

Claims 11, 12, 13, 14 and 15 recite a device to carry out the operations in the method of claims 1, 2, 3, 4 and 5 respectively with patentably the same limitations. Therefore, claims 11, 12, 13, 14 and 15 are rejected for the same reasons recited in the rejection of claims 1, 2, 3, 4 and 5 respectively.

Regarding claim 17, STADLMANN-NICHOLSON teach all the limitations of claim 11.
STADLMANN further teaches:
a control unit co-operating with the first irradiation unit is designed to solidify ([0008]: “one or a plurality of controllable radiation source(s) for emitting a radiation, which is suitable to solidify the mass and which is in particular designed as light source”. This teaches the first irradiation unit is controllable by a control unit to solidify the material) in successive irradiation steps superimposed layers on the building platform ([0011]: “the holding device to be capable of being brought from a first position into a second position by activating the moving device, and for the holding device to be capable of being brought into N intermediation positions, which are located between the first position and the second position, by activating the  each with a predetermined geometry by controlling the first irradiation unit ([0089]: “The movement of the radiation source takes place in particular in a plane, which is parallel to the layer, which is to be formed, of an object 1. In a preferred manner, this is a plane, which runs horizontally”) and to adjust, after each irradiation step for a layer, the relative position of the building platform to the material support so as to build successively the shaped body in a desired shape ([0010]: “the holding device to be capable of being brought from a first position into a second position by activating the moving device, wherein the distance of the holding device covered thereby corresponds approximately to the height of the object constructed in response to this movement”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN in view of NICHOLSON, and in further view NCHEKWUBE (US 2016/0157496 A1, hereinafter as “NCHEKWUBE”). 
Regarding claim 5, STADLMANN-NICHOLSON teach all the limitations of claim 1.
But STADLMANN-NICHOLSON do not teach the material support, on the side coated by the material and/or on the side facing away from the material, carries a layer that at least partially absorbs or reflects the radiation of the second radiation source, or the material support itself consists of a building material with such an absorption property.
However, NCHEKWUBE teaches in an analogous art: 
the material support, on the side coated by the material and/or on the side facing away from the material, carries a layer that at least partially absorbs or reflects the radiation of the second radiation source ([0012]: “the container is coated with an infra-red , or the material support itself consists of a building material with such an absorption property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN-NICHOLSON based on the teaching of NCHEKWUBE, to make the process wherein the material support, on the side coated by the material and/or on the side facing away from the material, carries a layer that at least partially absorbs or reflects the radiation of the second radiation source, or the material support itself consists of a building material with such an absorption property. One of ordinary skill in the art would have been motivated to do this modification since the container/trough can be heated after absorbing the infrared light.

Claims 6, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN in view of NICHOLSON, and in further view Von Burg (US 2018/0085998 A1, hereinafter as “Burg”). 
Regarding claim 6, STADLMANN-NICHOLSON teach all the limitations of claim 1.
But STADLMANN-NICHOLSON do not teach the irradiation of the material support with the electromagnetic radiation of the second radiation source is carried out for heating the material support to a temperature of 40°C-300°C.
However, Burg teaches in an analogous art: 
heating the material to a temperature of 40°C-300°C ([0036]: “the raw material comprises a powder. The powder can contain a polymer, in particular a polyamide with a surface melting temperature greater than 170 degrees Celsius at ambient pressure conditions, which undergoes a sintering process upon exposure to the laser beam”. This teaches the .
Since the trough in STADLMANN contains and contacts the material within it so the trough and the material will have substantially similar temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN-NICHOLSON based on the teaching of Burg, to make the process wherein the irradiation of the material support with the electromagnetic radiation of the second radiation source is carried out for heating the material support to a temperature of 40°C-300°C. One of ordinary skill in the art would have been motivated to do this modification since it can help melt the material and prepare it for a sintering process, as Burg teaches in [0036].  

Regarding claim 8, STADLMANN-NICHOLSON teach all the limitations of claim 1.
But STADLMANN-NICHOLSON do not teach the solidifiable material is heated to a temperature of at least 40°C.
However, Burg teaches in an analogous art: 
the solidifiable material is heated to a temperature of at least 40°C ([0036]: “the raw material comprises a powder. The powder can contain a polymer, in particular a polyamide with a surface melting temperature greater than 170 degrees Celsius at ambient pressure conditions, which undergoes a sintering process upon exposure to the laser beam”. This teaches the solidifiable material is heated to more than 170 degree, which is at least 40C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN-NICHOLSON based on the teaching of Burg, to make the process the solidifiable material is heated to a temperature of at least 40°C. One of ordinary skill in the art would have been motivated to do this modification 

Regarding claim 9, STADLMANN-NICHOLSON teach all the limitations of claim 1.
But STADLMANN-NICHOLSON do not teach the temperature of the material support and/or of the solidifiable material is measured and the radiation power of the second radiation source is controlled in dependence on the measured temperature values.
However, Burg teaches in an analogous art: 
the temperature of the material support and/or of the solidifiable material is measured and heating device is controlled in dependence on the measured temperature values ([0021]: “the heating surface can comprise a sensor element, in particular a temperature sensor element”; And [0023]: “By providing an independent temperature control for any of the heating surfaces, the temperature of the pre-heated raw material surface can be kept substantially constant”. All these teach to sense the temperature of the solidifiable material and control the heating device based on the measurement, so the temperature of the pre-heated material is within a desire range or at a desired value).
Since STADLMANN-NICHOLSON  teach to use the second radiation source to heat the material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN-NICHOLSON based on the teaching of Burg, to make the process the temperature of the material support and/or of the solidifiable material is measured and the radiation power of the second radiation source is controlled in dependence on the measured temperature values. One of ordinary skill in the art would have been motivated to do this modification since it can help melt the material and prepare it for a sintering process, as Burg teaches in [0036].  

Claim 16 recites a device to carry out the operations in the method of claim 9 with patentably the same limitations. Therefore, claim 16 is rejected for the same reason recited in the rejection of claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN in view of NICHOLSON, and in further view Cronin (US 2015/0010461 A1, hereinafter as “Cronin”). 
Regarding claim 7, STADLMANN-NICHOLSON teach all the limitations of claim 1.
But STADLMANN-NICHOLSON do not teach the solidifiable material has a viscosity of at least 15 Pa·s at room temperature (20°C).
However, Cronin teaches in an analogous art: 
the solidifiable material has a viscosity of at least 15 Pa·s at room temperature (20°C) ([0216]: “the printable material has a viscosity in the range 5 to 150 Pa s. The viscosity of the material is at room temperature (for example 20.degree. C.) at ambient pressure”. This teaches at room temperature the viscosity of the material has a viscosity of, for example, 100 Pas, which is at least 15 Pas).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN-NICHOLSON based on the teaching of Cronin, to make the process wherein the solidifiable material has a viscosity of at least 15 Pa·s at room temperature (20°C). One of ordinary skill in the art would have been motivated to do this modification since it can help ensure he material viscosity is within a minimum and maxim optimal values, as Cronin teaches in [0216]. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over STADLMANN in view of NICHOLSON, and in further view STAMPFL (US 2016/0288412 A1, hereinafter as “STAMPFL”). 
Regarding claim 18, STADLMANN-NICHOLSON teach all the limitations of claim 11.
But STADLMANN-NICHOLSON do not teach a movably guided doctor blade and a drive unit for reciprocating the doctor blade under the building platform are provided, in order to form a layer of predetermined thickness of the solidifiable material between two irradiation steps in each case, or the material support itself can be movably guided under a stationary doctor blade or coating unit.
However, STAMPFL teaches in an analogous art: 
a movably guided doctor blade and a drive unit for reciprocating the doctor blade under the building platform are provided, in order to form a layer of predetermined thickness of the solidifiable material between two irradiation steps in each case ([0030]: “the photopolymerizable material, … is distributed in the tank with the aid of a doctor knife moved through below the construction platform so as to achieve a uniform layer thickness, …. it is preferably provided that the vertical distance of the doctor blades relative to the tank bottom is adjusted by the aid of a simple adjustment unit, thus allowing the adjustment of the layer thickness of the material applied. The doctor knife is preferably connected to a drive unit driving it to a reciprocating movement”), or the material support itself can be movably guided under a stationary doctor blade or coating unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified STADLMANN-NICHOLSON based on the teaching of STAMPFL, to make the device characterized in that a movably guided doctor blade and a drive unit for reciprocating the doctor blade under the building platform are provided, in 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Gu (US 2019/0337222 A1): teaches to use UV light to cure liquid in 3D printing .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115